Citation Nr: 9929200	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-08 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
varicose veins, currently evaluated as 10 percent disabling.

2.  Entitlement to a total rating for compensation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to August 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997, rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  


FINDINGS OF FACT

1. The veteran's service-connected varicose veins of the 
lower extremities are shown to be moderate in nature with 
varicose veins around both knees, on the posterior aspect 
of the left calf proximally and a few superficial mild 
varicosities on the medial aspect of both ankles. 

2. Service connection is in effect for bilateral varicose 
veins, evaluated as 20 percent disabling, a right hernia 
scar and an appendectomy scar, which are both evaluated as 
noncompensable.  The combined disability evaluation is 20 
percent.

3. The veteran has a high school education and 2 years of 
college education.

4. He has work experience as an electrician and last worked 
full time in September 1995.

5. The veteran's service-connected disabilities are not of 
such severity as to preclude him from obtaining or 
retaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a 20 percent evaluation for bilateral 
varicose veins of the lower extremities have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.25, 4.26, 4.104, Diagnostic Code 7120 (1998).  

2. The criteria for a total disability rating for 
compensation based on individual unemployability for 
compensation purposes have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service connected varicose 
veins have increased in severity.  Specifically he argues 
that he is not able to stay on his feet for prolonged periods 
of time.  The veteran maintains that he is unable to work 
because of his feet and legs.

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claims.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

I.  Bilateral Varicose Veins

The Board has reviewed the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2 (1998).  In an increased rating issue, 
the most probative evidence of the degree of current 
disability is that which has been generated in proximity to 
the claim on appeal.  See Francisco v. Brown, 7 Vet.App. 55 
(1994).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  VA also has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issue 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

The Board further notes that while this appeal was pending, 
the applicable rating criteria for varicose veins, 38 C.F.R. 
§ 4.104 et seq., was amended effective January 12th, 1998.  
See 62 Fed. Reg. 65,219 (December 11th, 1997).  Pursuant to 
VAOPGCPREC 11-97, where a regulation is amended during the 
pendency of an appeal to the Board, the Board must first 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation, and, if it is, the 
Board must apply the more favorable provision.  See Dudnick 
v. Brown, 9 Vet.App. 397 (1996)(per curiam); Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  After review of the 
applicable criteria, the Board finds the revised criteria 
effective January 12th, 1998, to be more favorable to the 
veteran.  Specifically, the new criteria provide for 
consideration of each lower extremity independently at the 10 
percent level such to allow for a combined 20 percent rating 
which was not previously available in the absence of 
additional symptomatology under the old criteria.

Pursuant to Code 7120 effective after January 12th, 1998, 
varicose veins are evaluated as follows:  Where there is 
massive board-like edema with constant pain at rest, a 100 
percent evaluation is warranted.  Persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration warrant a 60 percent evaluation.  A 40 
percent evaluation requires persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  Persistent edema incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema warrants a 20 percent evaluation.  A 
10 percent evaluation requires intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  Asymptomatic palpable or 
visible varicose veins warrants a noncompensable evaluation.  
Note: These evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, evaluate 
each extremity separately and combine (38 C.F.R. § 4.25), 
using the bilateral factor (38 C.F.R. § 4.26), if applicable.  
38 C.F.R. § 4.104, Diagnostic Code 7120.  

Service connection for bilateral varicose veins was granted 
in a rating decision dated, June 1960, and noncompensable 
evaluation was assigned.  In a rating decision dated 
September 1995 the evaluation was increased to 10 percent.  

In August 1995 the veteran was seen for complaints of 
problems with his ankles and feet.  He reported that the ball 
of his right heal felt like it was puffed up.  The veteran 
complained of pain in his feet and ankles, more in the right 
than in the left.  No edema was noted.  Objective findings 
were that the veteran's right foot and part of his heel was 
tender.  Pulses were okay.  

In a letter dated, May 1996, a former supervisor of the 
veteran's wrote that the veteran resigned in September 1995.  
He indicated that the veteran was troubled quite often with 
problems of the feet and legs.  The former supervisor wrote 
that the veteran resigned because he was not able to do the 
work he was hired to do.  

At the VA examination dated in August 1997, the veteran 
complained of difficulty with balance and occasional falling 
and both legs giving way.  The veteran also complained of 
aching and paresthesias in both lower extremities.  

Objective findings revealed moderate varicose veins around 
both knees and on the posterior aspect of the left calf 
proximally.  No peripheral edema, ulcers or skin changes were 
noted.  No changes in skin temperature were noted.  There was 
also a few superficial varisocities on the medial aspect of 
both ankles.  His feet were within normal limits.  The 
diagnoses were varicose veins, moderate pain and paresthesias 
of the lower extremities of uncertain etiology; falling 
episodes of uncertain etiology; difficulty with balance by 
historical data of uncertain etiology.  

The examiner commented that falling episodes, difficulty with 
balance, unexplained pain and paresthesias in the legs and 
varicose veins mad any sort of manual labor, especially that 
requiring prolonged standing or climbing not advisable.  It 
was in the realm of possibility the veteran could do some 
sort of sedentary job.  


a.  Left Lower Extremity

As noted above, an evaluation of 10 percent for varicose 
veins contemplates intermittent edema of extremity or aching 
and fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery.  The veteran complained of aching in both lower 
extremities.  Objective findings revealed moderate varicose 
veins around both knees and on the posterior aspect of the 
left calf proximally and a few superificial varisocities on 
the medial aspect of both ankles.  In view of the above 
criteria and the findings on VA examination in August 1997, 
the veteran's current symptoms meet the criteria for a 10 
percent evaluation for varicose veins of the left lower 
extremity.  

An evaluation in excess of the current 10 percent requires 
the presence of edema, skin discolorations, ulcerations or 
stasis pigmentation.  Objective findings showed that there 
were no ulcers, peripheral edema, skin change or changes in 
skin temperature.  A higher evaluation is not warranted, for 
varicose veins of the left lower extremity, as no edema, 
stasis pigmentation or eczema, ulceration or subcutaneous 
induration was not noted.  

b. Right Lower Extremity

The veteran's symptoms regarding his right lower extremity 
essentially mirror those of his left lower extremity.  As 
noted above, he reported complaints of aching in both lower 
extremities.  Objective findings revealed moderate varicose 
veins around both knees and a few superficial varisocities on 
the medial aspect of both ankles.  Clearly, these symptoms 
also meet the criteria for a 10 percent evaluation for 
varicose veins of the right lower extremity.  

An evaluation in excess of the current 10 percent requires 
the presence of edema, skin discolorations, ulcerations or 
stasis pigmentation.  Objective findings showed that there 
were no ulcers, peripheral edema, skin change or changes in 
skin temperature.  A higher evaluation is not warranted, for 
varicose veins of the right lower extremity, as no edema, 
stasis pigmentation or eczema, ulceration or subcutaneous 
induration was not noted.  

In view of the above, entitlement to a 10 percent evaluation 
for varicose veins of the left lower extremity and a 10 
percent evaluation for varicose veins of the right lower 
extremity is warranted.  Pursuant to the Note to Code 7120, 
these evaluations are combined under 38 C.F.R. § 4.25 for a 
20 percent evaluation.

Review of the record reveals that the RO expressly considered 
referral of the veteran's claim for an increased evaluation 
for bilateral varicose veins to the VA Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998).  That regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  


II.  Individual Unemployability

The Board initially notes that the veteran's combined 
disability evaluation has increased pursuant to the above 
favorable action.  However, since the RO denied this claim on 
the basis that it did not meet the schedular requirements and 
was not shown to be representative of an exceptional or 
unusual disability picture, and because the claim still does 
not meet the schedular requirements or reflect an 
extraordinary disability picture, the Board sees no need to 
remand this issue to the RO and will proceed with 
adjudication of this claim.

In a letter dated May 1996 the foreman at the veteran's 
previous job wrote that during his employment the veteran was 
troubled quite often with problems of the feet and legs.  The 
foreman indicated that the veteran resigned in September 1995 
because he was not being able to do the work that he was 
hired to do.  

The VA examination report, dated August 1997, provided the 
diagnoses of bilateral varicose veins, moderate; pain and 
paresthesias of the lower extremities of uncertain etiology; 
essential hypertension, compensated; falling episodes of 
uncertain etiology; diverticulosis, status post left 
colectomy; umbilical hernia, status post hernia repair; right 
inguinal hernia, status post hernia repair; fractured 
cervical spine with transient quadriplegia and apparent 
complete recovery; and mild anemia of uncertain etiology.  

Upon examination there was decreased range of motion in the 
neck.  The nasal septum was deviated to the right.  The 
veteran was edentulous.  There was a Grade II/VI systolic 
murmur at the apex of the veteran's heart.  The point maximum 
impulse of the heart was in the fifth intercostal space 
slightly left of the midclavicular line.  A left ventricular 
lift was noted, however no carotid bruit was noted.  There 
was increased AP diameter of the chest, a midline umbilical 
surgical scar and an umbilical hernia surgical scar and a 
right inguinal hernia surgical scar.  Cervical spine flexion 
was to 24 degrees and extension was to 51 degrees.  Rotation 
of the cervical spine to the right and left was to 51 
degrees.  

The examiner commented that the falling episodes, difficulty 
with balance, unexplained pain and paresthesias in the legs 
and varicose veins would make any sort of manual labor, 
especially that requiring prolonged standing or climbing not 
advisable.  However, he further noted that it was in the 
realm of possibility that the veteran could do some sort of 
sedentary job.  

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service-
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341 (1998).  The provisions of 
38 C.F.R. § 4.16(a) (1998), establish, in pertinent part, 
that:

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than the total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  

Service connection is in effect for bilateral varicose veins, 
which is evaluated as 10 percent disabling for each lower 
extremity.  The combined rating for both lower extremities is 
20 percent.  38 C.F.R. § § 4.25 and 4.26 (1998).  Thus, the 
appellant does not meet the requirements set forth in 38 
C.F.R. § 4.16(a). 

The Board has thoroughly reviewed the claims file in its 
entirely.  The Board must note that no medical professional 
has stated that the appellant's service-connected bilateral 
varicose veins render the appellant unemployable.  Although 
the falling episodes, difficulty with balance, unexplained 
pain and paresthesias in the legs and varicose veins would 
make any sort of manual labor, especially that requiring 
prolonged standing or climbing not advisable, as noted 
previously, it was in the realm of possibility that the 
veteran could do some sort of sedentary job.  Furthermore, 
the record does not demonstrate that all of these symptoms 
are attributable solely to the service-connected varicose 
veins.  In fact, the record reflects various nonservice-
connected disabilities including suspected peripheral 
arterial disease, congested heart failure and residuals of a 
motor vehicle accident to include a fracture neck and 
temporary paralysis.

With respect to extraschedular criteria, review of the record 
reveals that the RO did not refer the case to the Director of 
the Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. §§ 3.321(b)(1), 4.16(b) 
(1998).  When a veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, and he/she fails to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), the 
rating board should submit the case to the Director of 
Compensation and Pension Service extraschedular 
consideration.  38 C.F.R. § 4.16(b).  The governing criteria 
for such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); see also Fisher v. Principi, 4 Vet. 
App. 57, 59-60 (1993) and VAOGCPREC 75-91 (1991).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  The Court has further held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

In the April 1998 statement of the case, the RO stated that 
this case was not submitted for extra-schedular consideration 
because there were no exceptional factors or circumstances 
associated with the veteran's disability.  The Board has 
reviewed the record with these mandates in mind and finds no 
basis for further action on this question.  See VAOPGCPREC. 
6-96 (1996).  The appellant has not alleged, and the evidence 
does not establish, frequent periods of hospitalization or 
evidence of extraordinary functional impairment attributable 
to the service-connected bilateral varicose veins. 

Accordingly, a total rating for compensation on the basis of 
individual unemployability is not warranted.


ORDER

A 20 percent evaluation for bilateral varicose veins is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.

A total rating for compensation on the basis of individual 
unemployability is denied.  




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

 

